Citation Nr: 1606075	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and/or other mood disorders.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claim was before the Board on a previous occasion, and was remanded in May 2013 for evidentiary development.  Unfortunately, the mandates of that remand were not adhered to in their entirety, and, for reasons discussed below, an additional remand is unfortunately necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a current acquired psychiatric disorder as a result of his service in the Marine Corps.  He asserts that he witnessed several distressing incidents both during his recruit training and with his additional service outside of a training environment.  Specifically, he has alleged that, during his recruit training at Marine Corps Recruit Depot Parris Island (MCRDPI), South Carolina, his drill instructors were exceptionally harsh in their tormenting of recruits.  He has asserted that a garbage can was placed over his head while a whistle was blown into it and that his mother and sister's photographs were mocked in sexually suggestive and offensive manners in front of him.  Further, while there is some confusion with regard to the physical state of the personnel he has claimed to witness, he has alleged that he came upon two Marine recruits who attempted suicide and, apparently, was told that one of these individuals later died.  He also asserts that there were other attempts at suicide throughout the base because of the harsh nature of the training.  Lastly, he asserts that while outside of training, he saw wounded Marines transit through his location on return from assignment in Vietnam (to include those who lost limbs).  The Veteran was stationed in Okinawa, Japan, which, as a Pacific Island, is en route to the United States for flights originating in Southeast Asia.  

The claim has been before the Board on a previous occasion, and it was directed that an opinion be afforded with respect to currently-diagnosed PTSD and bipolar disorder.  Specifically, the Board noted that the Veteran, during active service, developed a duodenal ulcer which required a period of hospitalization.  The Veteran has asserted that the ulcer was resultant from symptoms of anxiety and stress experienced during his recruit training at MCRDPI.  It was requested that the examiner review this evidence, as well as the statements of the Veteran and the medical evidence or record, to determine as to if the ulcer was resultant from high levels of mental stress and psychiatric impairment experienced during the intense period of Marine Corps recruit training.  The returned opinion, dated in November 2013, did not address this question at all.  An addendum was entered, however, in April 2014, in which the examiner stated that PTSD was not caused by the presence of an ulcer.  This was not what was asked by the Board, and thus, cannot be considered an acceptable opinion for purposes of evaluating the Veteran's condition.  

The examiner, in her addendum opinion, noted that bipolar disorder is "explained by bio-psycho-social methods."  In explaining what this means, it was described that there is potentially a genetic component, and that "psychosocial means some psychological and social factors could cause these disorders" and that "sometimes we do not find any cause."  This rationale is not adequate to address the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Indeed, the Veteran has expressly contended that the social environment of the Marine Corps Recruit Depot caused him to develop anxiety and mood problems.  He asserts that these were so severe that an ulcer was developed and that he has had long-standing mood difficulties.  Additional medical records, dating to April 2008, show the Veteran as complaining, in a clinical setting (prior to the filing of his claim for compensation), of "long-standing" problems with mood and irritability, and a June 2009 opinion, authored by the same examiner who examined the Veteran's claims file in 2013 and 2014, noted that PTSD was related to generalized boot camp experiences (no rationale is associated with this opinion).  

Given the failure to adequately address the Board's questions, the claim must be remanded for remedial development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that there is ample evidence that the Veteran experiences bipolar or other mood disorder in addition to also having a historical diagnosis of PTSD.  It is requested that the Veteran be sent to an examiner other than the one who examined the Veteran in 2009 (and reviewed the claim in 2013 and 2014) for a new, comprehensive opinion addressing the nature and etiology of any currently present acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination with an examiner other than the one who examined him in 2009 (and reviewed his claim in 2013 and 2014).  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability, to include bipolar disorder, PTSD, or any other mood disorder, had causal origins in active service.  Specifically, the examiner must reference the Veteran's in-service assessment of duodenal ulcer at the time proximate to his recruit training at MCRDPI, and should opine as to if this resulted from high anxiety/stress symptoms which were early manifestations of current psychiatric problems.  

The examiner should note the Veteran's assertions of the stressful nature of recruit training for Marines during the Vietnam era (his reports of loud banging on garbage cans and insults to his female relatives in his presence, etc.), and should also note his reports of seeing injured Marines return from Vietnam via his duty station on Okinawa.  Commentary should be made as to if the psychosocial factors associated with the extreme environment of Marine Corps Recruit Training of 1968 contributed to the onset of current acquired psychiatric disability.   

A detailed rationale must be associated with every conclusion offered in the narrative portion of the examination report.  The lack of documentation in the service treatment records, in itself, is not a sufficient basis on which to form a rationale (and any opinion which relies solely on this will be returned for remedial action).  Should consultations with other specialists be necessary (i.e. gastroenterology with respect to the alleged relationship of ulcers to in-service psychological stress), the examiner should feel free to refer the case.  

2.  Upon completion of the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




